                 MEMO
                 Case     ENDORSED Document 48 Filed 09/12/20 Page 1 of 1
                      1:17-cr-00274-ALC



                                                                                                   9/11/20

                                 KOEHLER             &     ISAACS LLP
                                              ATTORNEYS AT LAW
                                         61BROADWAY, 25TH FLOOR
RICHARD J. KOEHLER                                                                                   OF COUNSEL
STEVEN ISAACS                                 NEW YORK, NY 10006
                                                                                                RAYMOND J. AAB
  ________                            Tel: (917) 551-1300 Fax: (917) 551-0030
                                                                                                  JESSICA SALLES
                                               www.koehler-isaacs.com
JEANNETTE BALDASARRE                                                                             BARRY WASHOR
A.JAMES BELL
LIAM L. CASTRO
RENA C. DAWSON                                                                              WRITER’S DIRECT DIAL
CYNTHIA DEVASIA                                                                                     (917) 551-1317
GABRIEL GREENBERG
TALIA HAYNES
DAVID KIRSCH
MERCEDES M. MALDONADO
FELICIA PINTO
ANDREW ROWE
JULIE PEARLMAN SCHATZ
ANN SCHNEIDER
STEPHANIE SWINTON
PETER C. TROXLER
HOWARD G. WIEN


                                                                        September 9, 2020

          Hon. Andrew L. Carter
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, New York 10007

                                Re: Re: United States v. Lionel Moore, 17Cr274

          Dear Judge Carter,

                  As the Court is aware, I represent Mr. Moore in his pending application for
          compassionate release pursuant to 18 USC §3582(c)(1)(A)(i). I am writing seeking a one
          (1) week extension for counsel to file our reply in support of Mr. Moore’s application.
          While we have received his medical records, additional documents and letters from the
          family are outstanding. We believe one (1) week is sufficient to secure the records and
          file our reply. AUSA David Denton advised that the Government takes no position on
          this request.

          Thank you in advance for your consideration.

          Regards,

          ___________________
                                       The application is granted.
          A. James Bell, Esq.
                                       So Ordered.

                                                                                  9/11/20
